Citation Nr: 0812664	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-00 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from October 1991 to May 
1996.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  

In August 2007, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
October 2007, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's 
representative filed a motion to vacate the Board's decision.  
The Court granted the motion in December 2007, vacating and 
remanding the case to the Board.

The case is now before the Board for final appellate 
consideration.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran's current acquired psychiatric disorder was 
incurred or aggravated during active duty, nor may it be so 
presumed.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts and law of this case, as cited in the Board's prior 
decision of August 2007, where not questioned by the joint 
motion of October 2007, and will, therefore, be incorporated 
into the current decision. 

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records, including her April 
1996 separation report of medical examination and separation 
report of medical history, are negative for pertinent 
complaints, symptoms, findings or diagnoses.  They are 
negative for any indication that the Coast Guard paid for her 
to see a psychologist during active duty, as she contends.  
There is no evidence of pertinent complaints, symptoms, 
findings or diagnoses within one year of the veteran's 
separation from service.  Because the claimed condition was 
not seen during service, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage, 10 
Vet. App. at 494-97.  Because it was not seen within one year 
of the veteran's separation from service, presumptive service 
connection is not warranted.

The Board has considered the veteran's statement in June 2002 
that she was seen for treatment for depression in the Coast 
Guard in 1995.  However, a review of the service medical 
records, which appear very complete, provide evidence against 
such a finding.  Her own statements within her separation 
examination provide evidence against such a finding, 
undermining her credibility.  

Current VA and private treatment records include diagnoses of 
schizophrenia, chronic undifferentiated type; major 
depression with psychosis, rule out schizoaffective disorder; 
and psychosis NOS.  These records, overall, are evidence 
against service connection on a direct basis because they 
include no nexus opinion or evidence linking or indicating a 
link with the veteran's current complaints to service.  
38 C.F.R. §§ 3.303, 3.304.  Moreover, the earliest such 
record is dated in May 2002, six years after the veteran's 
separation.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, 
they indicate no association between service and the disorder 
at issue, providing more evidence against this claim.  Simply 
stated, there is nothing to indicate the disorder was caused 
by service. 

The parties of the joint motion, citing, generally, McLendon 
v. Nicholson, 20 Vet. App. 79, 85 (2006), contend that the 
"Board may not equate the absence of evidence with 
substantive evidence."  Joint Motion at page three.  While 
this proposition may be correct, it is important to note that 
it does not overturn the proposition that a significant lapse 
in time between service and post-service medical treatment 
may be considered as "part" of the analysis of a service 
connection claim.  It is important to note that the absence 
of evidence is not being considered by the Board to be 
"substantive evidence", but rather evidence that must be 
considered as part of the analysis of this service connection 
claim.   

Further, it is important to note that, in this case, the 
Board is not simply dealing with a "absence of evidence", 
but with evidence that affirmatively rebuts the veteran's 
contentions (in other words, "substantive evidence").  For 
example, in June 2002, within VA post-service treatment, the 
veteran contends that she was seen for treatment for 
depression in the Coast Guard in 1995.  However, as noted 
above, a review of the service medical records, which appear 
very complete, provide evidence against such a finding.  

The veteran served on active duty from October 1991 to May 
1996.  In her May 1996 separation examination, the veteran 
specifically denied "nervous trouble of any sort" and no 
reference in the very complete service records makes 
reference to this 1995 treatment, including the veteran 
herself, undermining her contentions.  Her own statements 
within her separation examination provide evidence against 
such a finding, undermining her creditability and providing  
substantive evidence against this claim.

The joint motion indicates that the Board must address the 
veteran's November 2004 statement that she suffered from the 
same mental condition in service.  The Board attempted to 
address this issue in the prior Board decision.  In any 
event, with respect to the veteran's own contentions, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the finding that an acquired psychiatric disorder 
is related to service years earlier is not a condition 
capable of lay diagnosis.  See Espiritu and Woehlaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).

Beyond this fact, the Board must find that the post-service 
medical record provides evidence against the contention of 
treatment for this disorder in service.  For example, in May 
2002, VA treatment of the veteran clearly notes the veteran's 
statement that she had "no previous psychiatric treatment" 
and that she was a "poor historian."  This provides 
substantive evidence against the veteran's claim of treatment 
for this disorder in service.  The Board can not also ignore 
the veteran's drug and alcohol abuse. 

In the present case, to the extent that the veteran is able 
to observe continuity of psychiatric symptoms since service, 
her opinions are outweighed by the lack of pertinent findings 
in her service medical records, the lack of pertinent 
findings until approximately six years after service, and the 
lack of any medical opinion linking or indicating a link to 
service.  The veteran's occasional delusions are clearly 
noted in the record, undermining her contentions. 

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for an acquired 
psychiatric disorder.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in June 2002 
and May 2006 that discussed the particular legal requirements 
applicable to the claim, the evidence considered, and the 
pertinent laws and regulations.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  This was not disputed by the parties of the 
joint motion.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court of Appeals for Veterans Claims [Court] 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA 
requested that the veteran provide the name and address of 
the psychologist who treated her off-base during service.  
However, the veteran did not provide this information.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Further, service 
medical records would not indicate such treatment took place.  
Based on the facts of this case, the Board finds that 
additional efforts, beyond the ones already undergone in this 
case, to obtain more medical records are not warranted. 

The parties of the joint motions ask the Board to consider if 
a VA examination is warranted in this case.  The Board notes 
that no medical examination has been conducted or medical 
opinion obtained with respect to the veteran's claim.  
However, the Board finds that the evidence, which reveals 
that the veteran did not have this disability during service 
and does not reflect competent evidence showing or indicating 
a nexus between service and the disorder at issue, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Simply stated, the standards of  McLendon are not met in this 
case.  In this case, the Board finds that the service medical 
records outweigh the veteran's contentions and provide 
evidence against a finding of evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies.  Therefore, point 
two of the McLendon test is not met.

Further, beyond point two, there is no indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability.  The post-service 
treatment records are found to clearly support this finding, 
providing evidence against this claim, indicating a disorder 
that did not begin until after service with no indication 
that the condition is associated with service.  Therefore, 
even if point two were met, point three of the McLendon test 
is not met.

Finally, beyond points two and three, the Board finds 
sufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The service and post-service 
medical records in this case clearly provide a basis to 
decide this case at this time, providing highly probative 
evidence against this claim.  Therefore, even if points two 
and three were met, point four of the McLendon test is also 
met.    

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


